Exhibit 10.34

 

 

TERADYNE, INC. 2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT AND TERMS

 

 

 

Name

  

Employee ID:

Division:

Supervisor:

Location:

  

In granting stock options, Teradyne seeks to provide employees with incentive to
help drive the company’s future success and to share in the economic benefits of
that success. We all look forward to your contributions to that effort.

In recognition of your contributions to Teradyne, you have been granted a stock
option award consisting of the right to receive up to XX shares of Teradyne
common stock upon exercise of this option in accordance with its terms (“Stock
Option”). This Stock Option grant was approved effective                     
    , 200x (the “Effective Date”). The Stock Option Grant Details are listed
below.

This award is subject to the Stock Option Terms attached hereto and the terms of
the Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan (the
“Plan”). Stock Options covered by this award will be exercisable over time as
described in and subject to the vesting conditions of the attached Stock Option
Terms.

The Plan prospectus, consisting of a “Participant Information” document that
summarizes the Plan and the complete Plan, is available on “In-Site,” Teradyne’s
internal Web site. To access the information, go to
http://cms.corp.teradyne.com/insite/FunctionsGroups/GeneralAdministrative/HumanResources/Benefits/USBenefits/FinancialBenefits/P_023923.

Please note that printed versions of the Plan prospectus documents are available
to you, at no charge, upon request to HR Service Center, Teradyne, Inc., 600
Riverpark Drive, North Reading, MA 01864, (978) 370-3041.

 

  TERADYNE, INC. Stock Option Grant Details:   Grant Date/Effective Date:
[                            , 2010]   Number of Shares under Option:
[                            ]   Per Share Option Price/FMV on Grant
Date:[                    ]     /s/ Charles J. Gray   Charles J. Gray   V.P.,
General Counsel and Secretary

(2010 Stock Option)

Grant #XX

Executive Officer SO Grant Form



--------------------------------------------------------------------------------

 

STOCK OPTION TERMS

This award is governed by and subject to Teradyne’s 2006 Equity and Cash
Compensation Incentive Plan (the “Plan”), which, together with the following
provisions, controls the meaning of terms and the rights of the recipient.
Capitalized and defined terms used and not defined below will have the meaning
set forth in the Plan. In the event of any inconsistencies or differences
between the Plan and these terms, the Plan shall prevail.

 

  1. Option Grant, Exercise and Vesting

 

  (a) This Stock Option is intended to be a nonstatutory stock option.

(b) These options vest and become exercisable yearly on the anniversary of the
Effective Date. None of this grant will be vested or exercisable on the
Effective Date. 25% of the total grant will vest and become exercisable on the
first and each of the three subsequent anniversaries of the Effective Date until
the total grant is fully vested and exercisable on the fourth anniversary of the
Effective Date. The committee appointed by Teradyne’s Board of Directors to
administer the Plan (the “Committee”) shall have the right at any time to
accelerate the date that any installment of this award becomes vested and
exercisable, including but not limited to events such as disability, death,
retirement or upon the acquisition of control of Teradyne by another entity.

(c) After options become exercisable, they can be exercised at any time prior to
and on the Option Expiration Date. This Stock Option expires at the close of
business at the Company’s headquarters on the date that is seven years from the
Effective Date (the “Option Expiration Date”). This Stock Option may expire
earlier if your employment or other business relationship terminates, as
described below.

(d) This stock option award will not vest further after termination of
employment or other business relationship except in limited certain
circumstances. If your employment or business relationship terminates for any
reason except disability or death, then this stock option will not vest after
your employment or other business relationship ends and this stock option will
automatically expire at the close of business at the Company’s headquarters on
the date ninety (90) days after your termination date, or if earlier, the Option
Expiration Date. If your employment or other business relationship with the
Company ends on account of permanent disability or death, that portion of this
award which would have vested under the applicable rule stated in (b) above
shall automatically become vested in full on the date of your termination of
employment or business relationship on account of permanent disability or death
and the vested portion of this stock option may be exercised in accordance with
Section 11(a) of the Plan until the earlier of the close of business at the
Company’s headquarters on the date that is one year subsequent to your
termination due to permanent disability or death or the Option Expiration Date.

Employment or another business relationship shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness or military obligations) provided that the period of such leave does
not exceed 90 days or, in the case of an employee, if longer, any period during
which the employee’s right to reemployment is guaranteed by statute. A bona fide
leave of absence with the written approval of the Committee shall not be
considered an interruption of employment or other business relationship,
provided that such written approval contractually obligates the Company to
continue the employment or other business relationship of the recipient after
the approved period of absence.

 

  2. Procedure for Exercising Options

(a) Options are exercised by giving written notice to the Company specifying the
number of shares as to which Option is being exercised and paying the Company
the full option price for such shares. Payment can be made to the Company by a
combination of cash, certified or bank check, or personal check (in each case in
United States dollars), or by delivery of shares of Teradyne common stock that
were not acquired in the 6 months prior to exercise of the option or through the
delivery of an assignment to the Company of a sufficient amount of the proceeds
from the sale of the common stock acquired upon exercise of the Option and
authorization to the third party commercial provider to pay that amount to the
Company, provided the such process is consistent with and permissible under
applicable law.

Executive Officer Stock Option Grant Form



--------------------------------------------------------------------------------

(b) You shall not have any right in, to or with respect to the shares which may
be issuable under this award upon exercise (including but not limited to the
right to vote or to receive dividends) until the issuance of shares to you upon
exercise of the option. All shares issuable upon exercise of this option will be
transferred or issued to you (or your estate, in the event of your death)
promptly upon exercise but in any event within 2 1/2 months following the
calendar year in which they are exercised, or any earlier date required to avoid
characterization as non-qualified deferred compensation under Section 409A of
the Code).

(c) With regard to any option exercises, the Company will not be required to
transfer or issue any shares until arrangements satisfactory to it have been
made to address any income, withholding and employment tax requirements which
might arise by reason of the option exercise. The Company will pay any transfer
or issue tax and deliver a certificate for the shares purchased.

 

  3. Assignment and Transferability

This stock option award may not be assigned or transferred other than as
provided in Section 11(a) of the Plan.

 

  4. Capital Changes and Business Succession

Section 3(c) of the Plan contains provisions for adjusting (or substituting) the
number, vesting schedule, exercise, price and other terms of outstanding
stock-based Awards granted under the Plan if a recapitalization, stock split,
merger, or other specified event occurs, and the Committee determines that an
adjustment (or substitution) is appropriate.

 

  5. Employment or Business Relationship

Granting this award does not imply any right of continued employment or business
relationship by the Company, and does not affect the right of the recipient or
the Company to terminate employment or a business relationship at any time.

 

  6. Stock Registration

Shares to be issued upon exercise of this option are currently registered under
the Securities Act of 1933, as amended. If such registration is not in effect at
the time of exercise, the recipient will be required to represent to the Company
that he or she is acquiring such shares as an investment and not with a view to
the sale of those shares.

 

  7. Miscellaneous:

This Stock Option Award is governed by and interpreted in accordance with the
laws of the Commonwealth of Massachusetts exclusive of reference of rules and
principles of conflicts of law. This Stock Option Award and the Plan constitute
the entire understanding between you and the Company regarding this option.

Executive Officer SO Grant Form